Citation Nr: 0005737	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-32 371	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The Board remanded the case for further development in June 
1998.  



FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active duty which included 
service in Germany.  

2.  There is no credible evidence of record to establish that 
he experienced the claimed inservice noncombat stressors so 
as to support the establishment of a clear diagnosis of PTSD.  

3.  No competent evidence has been submitted to show that the 
veteran currently has other innocently acquired psychiatric 
disability due to disease or injury which was incurred in or 
aggravated by service.  



CONCLUSION OF LAW

The veteran is not shown to have innocently acquired 
psychiatric disability to include PTSD due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b), 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are negative for any 
findings, complaints or treatment of a psychiatric disorder.  
The service medical records show that the veteran was 
hospitalized in August and September 1955 after he developed 
"diffuse erythema, swelling and tenderness over the dorsum of 
the proximal phalanx and the knuckle of the right middle 
finger" after being bitten by an insect.  

In March 1965, while hospitalized by VA, the veteran was 
diagnosed as having a mixed psychoneurotic reaction.  A 
private examination report dated in August 1965 noted a 
history that the veteran had been in good health until he had 
been bitten on the right index finger by an insect during 
service.  The diagnosis was that of "neurasthenia, service 
connected."  A VA examination in October 1965 reported a 
diagnosis of mixed psychoneurotic reaction (by history).  A 
VA examination in April 1975, diagnosed the veteran as having 
an anxiety reaction with depression.  In July 1983, the 
veteran was diagnosed with anxiety neurosis with somatization 
disorder (chronic ploy-symptomatic).  

Following a May 1997 VA examination, it was opined by the 
examiner that the veteran was suffering from a diagnosis of 
PTSD secondary to his "military experience" in Germany.  The 
veteran reported by way of history that, while stationed in 
Germany near the Russian border, in his work assignment of 
ambulance driver "on and off," he was involved in 
"transporting casualties and even dead people."  He recounted 
having had "many traumatic experiences" and had "flashbacks, 
intrusive thoughts and nightmares about his war experiences."  

A June 1999 VA examination reported a diagnosis of PTSD, 
anxiety and depression secondary to his "[m]ilitary 
experience in Germany."  By way of history, the veteran 
related that spent eighteen months in Germany as an aid man 
and ambulance driver and "recounted that he [had] had many 
traumatic experiences."  The examiner noted that, due to his 
anxiety, the veteran was unable to relate them in order as 
they happened and that, with encouragement, he was able to 
give a few pieces of his "traumatic experiences."  These were 
noted as including those of not receiving treatment after he 
had been injured and suffering either a skull fracture or 
brain concussion.  The veteran also was noted to have related 
that he had been given a code number and placed on alert 
about three months after arriving in Germany, had been 
promoted to the rank of General by President Truman, had 
received an order for nuclear war and had suffered 
bombardment in which several people had been killed.  The 
examiner added that the veteran had "difficulty expressing 
all of the information that [would] really prove that he 
experienced all of this trauma that [was] producing the 
anxiety and depression the he [had].  

Due to the diagnosis of PTSD attributed to his inservice 
experiences given by VA examiners, the Board finds that the 
veteran has presented evidence of a "well- grounded" claim 
within the meaning of 38 U.S.C.A. § 5107.  That is, the claim 
is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board is also satisfied, given the development 
obtained in connection with the recent Board Remand, that all 
relevant facts have been properly obtained to the extent 
possible and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The veteran has reported in connection with efforts to obtain 
information regarding his claimed in-service stressors that 
he had PTSD due to his experiences in Germany in 1952 and 
1953 while working on an ambulance and serving in an 
artillery unit when he was under constant attack by Soviet 
MIG aircraft that caused the deaths of fellow servicemen, 
participated in the destruction of seven German towns by 
artillery fire and had been personally ordered by President 
Harry S. Truman to prepare to destroy his military base with 
explosives.  In addition, he stated that President Truman 
personally had promoted him to General and ordered him to 
prepare for nuclear war.  

In adjudicating a claim of service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet. 
App. 60 (1993).  Additionally, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by the medical evidence, between current symptomatology and 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, as in this case, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
documents or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  Id.  

There is no evidence that the veteran engaged in combat with 
the enemy during service.  Hence, the provisions of 38 
U.S.C.A. § 1154(b) are not for application.  Consequently, 
the veteran's own assertions concerning inservice stressors 
alone are insufficient and must be corroborated by official 
service records or other credible supporting evidence.  
Cohen; Moreau v. Brown, 9 Vet. App. 389 (1996).  It is 
pertinent to note in this regard that the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) noted that the 
veteran's unit was not in combat during his period of 
service.  It could not document that he had been on alert or 
any casualty as described by the veteran or that he had 
handled casualties.  

Since the file contains no credible information to 
corroborate the occurrence of any of specific event as 
described by the veteran, the Board cannot find that he had 
experienced any stressor in service so as to support a clear 
diagnosis of PTSD.  The Board notes in this regard that a 
statement by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a claimed stressor.  Cohen, 
supra.  As noted hereinabove, the veteran has been afforded 
ample opportunity to give additional details to facilitate 
substantiation of his alleged stressors, but has not provided 
credible information which warrant further development that 
would likely lead to corroboration.  Accordingly, based on 
its review of the entire evidentiary record, that the Board 
concludes that service connection for PTSD is not warranted.  

The Board also notes that no competent evidence has been 
presented to show that the veteran has other innocently 
acquitted psychiatric disorder due to disease or injury which 
was incurred in or aggravated by service.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The veteran, as a lay 
witness, is not competent to offer an opinion as to medical 
diagnosis or causation in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The preponderance of the evidence is against the claim of 
service connection for an acquired psychiatric disorder to 
include PTSD.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder to include PTSD is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

